Citation Nr: 0739096	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  07-00 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than April 24, 
2003, for the award of service connection for residuals of 
frostbite to the right hand, based upon clear and 
unmistakable error (CUE).

2.  Entitlement to an effective date earlier than April 24, 
2003, for the award of service connection for residuals of 
frostbite to the left hand, based upon CUE.

3.  Entitlement to an effective date earlier than April 24, 
2003, for the award of service connection for residuals of 
frostbite to the left lower extremity, based upon CUE.

4.  Entitlement to an effective date earlier than April 24, 
2003, for the award of service connection for residuals of 
frostbite to the right lower extremity, based upon CUE.

5.  Entitlement to an effective date earlier than April 24, 
2003, for the award of service connection for tinnitus, upon 
CUE.
6.  Entitlement to an effective date earlier than April 24, 
2003, for the award of service connection for bilateral 
hearing loss, based upon CUE.

7.  Entitlement to an effective date earlier than April 24, 
2003, for the award of service connection for bilateral knee 
disabilities based upon CUE.

8.  Entitlement to an effective date earlier than April 24, 
2003, for a total rating based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1940 to June 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the benefits sought on appeal.

The issues of entitlement to an effective date earlier than 
April 24, 2003, for the grant of service connection for 
residuals of bilateral knee injuries with traumatic 
arthritis, based upon CUE, are addressed in the remand 
attached to this decision and is remanded to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In a July 1989 rating decision, the RO denied service 
connection for hearing loss and frostbite of the feet 
(residuals of frostbite to the lower extremities).  The 
veteran did not timely appeal that decision and it became 
final.

2.  The veteran's application to reopen his claim for service 
connection for residuals of frostbite to the lower 
extremities and bilateral hearing loss was received by the RO 
on April 24, 2003.  Service connection for residuals of 
frostbite to the lower extremities and bilateral hearing loss 
was granted by rating decisions dated in June 2003 and 
December 2003.

3.  There was no informal or formal claim, or written intent 
to file a claim for service connection for bilateral hearing 
loss or residuals of frostbite to the lower extremities dated 
after the July 1989 denial and prior to the April 24, 2003, 
claim.

4.  The July 1989 rating decision was consistent with the 
evidence then of record and consistent with the law and 
regulations in effect at that time.

5.  In an August 1990 rating decision, the RO denied service 
connection for tinnitus.  The veteran did not timely appeal 
that decision and it became final.

6.  The veteran's application to reopen his claim for service 
connection for tinnitus was received by the RO on April 24, 
2003.  Service connection for tinnitus was granted by a 
December 2003 rating decision.

7.  There was no informal or formal claim, or written intent 
to file a claim for service connection for tinnitus dated 
after the August 1990 denial and prior to the April 24, 2003, 
claim.

8.  The August 1990 rating decision was consistent with the 
evidence then of record and consistent with the law and 
regulations in effect at that time.

9.  The veteran's application for service connection for 
residuals of cold injuries to both hands was received by the 
RO on April 24, 2003.  Service connection for residuals of 
cold injuries to the hands was granted by a December 2003 
rating decision.

10.  The veteran's application for service connection for 
TDIU was received by the RO on December 31, 2003.  TDIU was 
awarded by a December 2003 rating decision, effective April 
24, 2003.

11.  The veteran did not meet the percentage requirements for 
TDIU prior to April 24, 2003, and was not shown to be unable 
to secure or follow a substantially gainful occupation solely 
by reason of service-connected disability prior to April 24, 
2003.  

12.  In September 2005, the veteran filed a claim for 
entitlement to an effective date earlier than April 24, 2003, 
based on a claim of CUE, for grants of service connection for 
residuals of frostbite to hands, residuals of frostbite to 
the lower extremities, tinnitus, bilateral hearing loss, and 
TDIU.


CONCLUSIONS OF LAW

1.  The July 1989 rating decision, which denied service 
connection for hearing loss and frostbite of the feet, is not 
clearly and unmistakably erroneous, and is final.  
38 U.S.C.A. § 5109A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.105(a) (2007).

2.  The August 1990 rating decision, which denied service 
connection for tinnitus, is not clearly and unmistakably 
erroneous, and is final.  38 U.S.C.A. § 5109A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.105(a) (2007).

3.  The criteria for the assignment an effective date prior 
to April 24, 2003, for the grant of a total disability rating 
based on individual unemployability due to a service-
connected disability, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 3.400, 4.16 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in November 2005, March 
2006, May 2006, August 2006; and a rating decision in May 
2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the November 2006 statement of the case.  The 
veteran received additional notification in January 2007.  
However, the Board finds that issuance of a statement of the 
case is not required after the issuance of that notice 
letter, because no evidence has been added to the claims file 
subsequent to the November 2006 statement of the case.  
38 C.F.R. § 19.31 (2007).

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

With respect to the veteran's assertion of CUE, the Board 
finds that the notice provisions discussed do not apply to a 
claim based on a previous decision having been the result of 
clear and unmistakable error.  An attempt to obtain benefits 
based on an allegation of clear and unmistakable error is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  Livesay v. Principi, 15 Vet. 
App. 165 (2001).  Therefore, an allegation of clear and 
unmistakable error does not represent a claim, but a 
collateral attack on a final decision.

Earlier Effective Dates

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.400(b) (2007).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155 (2007); Norris v. West, 12 Vet. 
App. 413 (1999).

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of an 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  38 C.F.R. 
§§ 3.156(b), 3.400(q)(1)(i) (2007).  In cases where the 
evidence is received after a final disallowance, the 
effective date is the date the new claim is received or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r), (q)(1)(ii) (2007).  Where a prior unappealed 
decision consequently becomes final and binding on the 
veteran, the effective date of the eventual subsequent award 
of service connection is the date of receipt of a reopened 
claim, not the date of receipt of the original claim.  Sears 
v. Principi, 16 Vet. App. 244 (2002); Melton v. West, 13Vet. 
App. 442 (2000).

Clear and Unmistakable Error (CUE)

An RO decision that has become final generally may not be 
reversed or amended in the absence of CUE.  38 U.S.C.A. 
§ 5108, 5109A, 7105(c); 38 C.F.R. § 3.105a.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2007).  Where CUE is found in a prior rating 
decision, the prior decision will be reversed or revised.  
For the purpose of authorizing benefits, the rating or other 
adjudicative decisions which constitutes a reversal or 
revision of the prior decision on the grounds of CUE has the 
same effect as if the decision had been made on the date of 
the prior decision.  38 C.F.R. § 3.105(a) (2007).

There is a three-prong test for determining whether a prior 
determination involves CUE:  (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., there must be more than a simple disagreement as to 
how the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would manifestly have changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based 
upon the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 
(1994); Russell v. Principi, 3 Vet. App. 40 (1993).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40 (1993).

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) decided Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  In that decision, the 
Court concluded when an appellant was previously denied 
service connection in a final decision and service connection 
is later granted in a subsequent rating decision, only a 
request for revision premised on clear and unmistakable error 
(CUE) of the original rating decision can result in the 
assignment of an earlier effective date for the award.  The 
Court explained that the United States Court of Appeals for 
the Federal Circuit had made it clear that a decision of the 
Secretary was subject to revision only on the grounds of CUE, 
or upon the presentation of new and material evidence to 
reopen.  The Court also stated claims processed as some form 
of freestanding claim for earlier effective dates violate 
rules of finality.  Rudd v. Nicholson, 20 Vet. App. 296 
(2006).  

The basic provisions of the law on service connection are the 
same today as they were at the time of the RO's initial 
denials of service connection for residuals of frostbite to 
the hands and the lower extremities, and bilateral hearing 
loss in the July 1989 rating decision; and tinnitus in the 
August 1990 rating decision.  Service connection may be 
granted for a disability resulting from disease or injury 
that was incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Residuals of Frostbite to both Hands

The veteran asserts that the July 1989 RO decision 
constituted CUE and that his March 1989 claim for service 
connection for residuals of frostbite to both hands was 
improperly adjudicated, based on the evidence that was 
submitted and available at that time.

The veteran's application for benefits received in March 1989 
does not state a claim for frostbite or cold injury to the 
hands, but instead claims "bad feet resulting from extreme 
cold and deep snow."  His service medical records are void 
of findings, complaints, symptoms, or a diagnosis of 
frostbite or any diagnosis attributable to frostbite.  He was 
afforded a VA general medical examination in April 1989 at 
which time his complaints of thickening of areas similar to 
growths on his hands were noted.  The veteran provided a 
history of growths on hands, thickening or draining, from 
rheumatism.  The examiner diagnosed a type of contractures to 
both hands, but did not relate the condition to service.  The 
examination report does not reflect any complaints or history 
of frostbite to the hands.  The July 1989 rating decision 
made no determination on a claim for frostbite to the hands 
because the veteran made no such claim, either informal or 
formal, at the time of the rating decision.  This decision 
was consistent with the evidence then of record and the laws 
and regulations in effect at that time.  Thus, CUE is not 
found on that basis.  As the veteran did not appeal the July 
1989 rating decision, it became final.

The veteran filed his original claim for service connection 
for residuals of cold frostbite to the hands on April 24, 
2003, the date the claim was received by the RO.  With his 
claim, he submitted evidence of receipt of a Bronze Star 
Medal for heroic service in connection with military 
operations in against an enemy of the United States in 
October 1944 and evidence of service in the Battle of the 
Bulge.  The RO reviewed these records in conjunction with the 
veteran's application for compensation benefits, and denied 
service connection for residuals of frostbite to both hands 
by a June 2003 rating decision.  In October 2003, he filed a 
notice of disagreement of the June 2003 decision.  In 
November 2003, he was afforded a VA examination for cold 
injury to the hands after which his condition was diagnosed 
as residuals of cold injury to the hands.  A December 2003 
rating decision granted service connection for residuals of 
frostbite to both hands effective April 24, 2003.  

The proper effective date for an award based on a claim to 
reopen can be no earlier than the date on which the claim was 
received.  In cases where the evidence is received after a 
final disallowance, the effective date is the date the new 
claim is received or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(r), (q)(1)(ii) (2007).  This 
decision was consistent with the evidence then of record and 
the laws and regulations in effect at that time.  Service 
connection was not granted because the evidence did not show 
that the veteran had a medical diagnosis of the claimed 
disability.  Thus, CUE is not found on this basis.  As the 
veteran did not appeal the December 2003 rating decision, it 
became final.

In September 2005, the veteran filed a claim for an earlier 
effective date based on CUE in prior rating decisions.  
However, where the award is based on a claim to reopen 
following a final decision, only revision based on CUE may 
result in the assignment of an earlier effective date for the 
appellant's award.  Rudd v. Nicholson, 20 Vet. App. 296 
(2006).  In this case, it has been determined that the 
December 2003 rating decision did not contain CUE.  Thus, 
since CUE was not found in the December 2003 rating decision, 
the veteran's claim for an earlier effective date must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The Board notes that were CUE to be found in the 
December 2003, the veteran would not be entitled to an 
earlier effective date of April 24, 2003, the date of receipt 
of his initial claim.  38 C.F.R. § 3.400 (2007).

As the preponderance of the evidence is against the claim for 
an earlier effective date of service connection for residuals 
of frostbite to the hands, based upon CUE, the "benefit-of-
the-doubt" rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Residuals of Frostbite to the Lower Extremities 

The veteran asserts that the July 1989 RO decision denying 
his claim for service connection for residuals of frostbite 
to the lower extremities (feet) constituted CUE.  
Specifically, he claims that his March 1989 claim was not 
properly adjudicated, based on the evidence that was 
submitted and available at that time.

The veteran's application for benefits received in March 1989 
claims "bad feet resulting from extreme cold and deep 
snow."  His service medical records are void of findings, 
complaints, symptoms, or a diagnosis of frostbite or any 
diagnosis attributable to frostbite.  He was afforded a VA 
examination of his feet in May 1989, during which he 
presented his complaints of problems with his feet as a 
result of frostbite during to service.  The examination 
report reflects "feet crack[ed] open" and plantar pain such 
that he was unable to walk in the morning.  The examiner 
noted no sensitivity to change in environmental temperatures.  
An examination revealed ankle edema, varicosities, thick 
plantar skin, hypertrophic nails, and good pedal pulses.  The 
findings were:  (1) nervous insufficiency; (2) thickened 
plantar skin; and (3) hypertrophic nails.  The examiner 
opined that he did not "seem to exhibit a causalgia type 
syndrome secondary to frostbite."  The RO reviewed these 
records in conjunction with the veteran's application for 
compensation benefits, and denied service connection for 
residuals of frostbite to the lower extremities by a July 
1989 rating decision.  This decision was consistent with the 
evidence then of record and the laws and regulations in 
effect at that time.  Service connection was not granted 
because the evidence did not show that the veteran had a 
medical diagnosis of the claimed disability.  Thus, CUE is 
not found on this basis.  As the veteran did not appeal the 
July 1989 rating decision, it became final.

The veteran filed an application to reopen his previously 
denied claim for service connection for residuals of 
frostbite to the lower extremities on April 24, 2003, and the 
claim was reopened by a June 2003 rating decision which 
granted service connection effective April 24, 2003, the date 
of receipt of the claim to reopen.  A review of the claims 
file shows that there was no informal or formal claim to 
reopen dated after the July 1989 denial for service 
connection for residuals of frostbite to the lower 
extremities, or prior to the April 24, 2003, claim to reopen.  
The veteran did not appeal the June 2003 rating decision and 
it became final.

In September 2005, the veteran filed an application for an 
earlier effective date based on CUE in prior rating 
decisions.  However, where the award is based on a claim to 
reopen, only revision based on CUE may result in the 
assignment of an earlier effective date for the appellant's 
award.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In this 
case, it has been determined that the June 2003 rating 
decision did not constitute CUE.  Thus, since CUE had not 
been found in the December 2003 rating decision, the 
veteran's claim for an earlier effective date must be denied 
as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The Board notes that were CUE to be found in the 
December 2003, the veteran would not be entitled to an 
earlier effective date of April 24, 2003, the date of receipt 
of his initial claim.  38 C.F.R. § 3.400 (2007).

As the preponderance of the evidence is against the claim for 
an earlier effective date of service connection for residuals 
of frostbite to the lower extremities, based upon CUE, the 
"benefit-of-the-doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



Tinnitus

The veteran asserts that the August 1990 RO decision denying 
his claim for service connection for tinnitus constituted 
CUE.  Specifically, he claims that his March 1989 claim was 
not properly adjudicated, based on the evidence that was 
submitted and available at that time.

The veteran's application for benefits received in March 1989 
does not state a claim for tinnitus, either informal or 
formal.  In April 1990, the veteran filed his original claim 
for service connection for tinnitus for "ringing in both 
ears."  His service medical records are void of findings, 
complaints, symptoms, or a diagnosis attributable to 
tinnitus.  An April 1989 VA general examination and a May 
1989 VA audio examination are void of findings, complaints, 
symptoms, or diagnoses of tinnitus.  The RO reviewed these 
records in conjunction with the veteran's application for 
compensation benefits and denied service connection for 
tinnitus by an August 1990 rating decision.  This decision 
was consistent with the evidence then of record and the laws 
and regulations in effect at that time.  The evidence did not 
show a medical diagnosis of the condition for which service 
connection was claimed and the claim was denied.  Thus, CUE 
is not found on this basis.  As the veteran did not appeal 
the August 1990 rating decision, it became final.

The veteran filed an application to reopen his previously 
denied claim for service connection for tinnitus on April 24, 
2003, and the claim was reopened by a December 2003 rating 
decision which granted service connection effective April 24, 
2003, the date of receipt of the claim to reopen.  A review 
of the claims file shows that there was no informal or formal 
claim to reopen dated after the August 1990 denial for 
service connection for tinnitus, or prior to the April 24, 
2003 claim to reopen.  In January 1991, the RO received a 
private medical report which diagnosed bilateral neurosensory 
hearing loss and a history of exposure to a severe high level 
of noise trauma in service, provided by the veteran.  The 
medical report does not include a diagnosis of tinnitus and 
the veteran did not submit any correspondence with the 
medical report reflecting an intent to file a claim for the 
same.  The December 2003 decision was consistent with the 
evidence then of record and the laws and regulations in 
effect at that time.  Thus, CUE is not found on this basis.  
As the veteran did not appeal the December 2003 rating 
decision, it became final.

In September 2005, the veteran filed an application for an 
earlier effective date based on CUE in prior rating 
decisions.  However, where the award is based on a claim to 
reopen, only revision based on CUE may result in the 
assignment of an earlier effective date for the appellant's 
award.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In this 
case, it has been determined that the December 2003 rating 
decision did not constitute CUE.  Thus, since CUE had not 
been found in the December 2003 rating decision, the 
veteran's claim for an earlier effective date must be denied 
as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The Board notes that were CUE to be found in the 
December 2003, the veteran would not be entitled to an 
earlier effective date of April 24, 2003, the date of receipt 
of his initial claim.  38 C.F.R. § 3.400 (2007).

As the preponderance of the evidence is against the claim for 
an earlier effective date of service connection for tinnitus, 
based upon CUE, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

The veteran asserts that the RO decision denying his claim 
for service connection for hearing loss constitutes CUE.  
Specifically, he claims that his March 1989 claim was not 
properly adjudicated, based on the evidence that was 
submitted and available at that time.

The veteran's application for benefits received in March 1989 
states a claim for hearing loss.  His service medical records 
are void of findings, complaints, symptoms, or a diagnosis 
attributable to hearing loss.  The June 1945 separation 
examination report shows hearing to be 15/15 for whispered 
voice.  A VA audio examination in May 1989 diagnosed hearing 
as mild to severe sensorineural hearing loss in the right ear 
with mild to moderately severe sensorineural hearing loss in 
the left ear.  The RO reviewed these records in conjunction 
with the veteran's application for compensation benefits, and 
denied service connection for hearing loss in July 1989.  
This decision was consistent with the evidence then of record 
and the laws and regulations in effect at that time.  Service 
connection was denied because the hearing loss was first 
shown many years following the veteran's separation from 
service and was not shown to be related to his service by 
competent evidence.  Thus, CUE is not found on this basis.  
As the veteran did not appeal the July 1989 rating decision, 
it became final.

In January 1991, the veteran submitted private audiometric 
test results done performed in November 1990 which diagnosed 
mild to moderate sensorineural hearing loss bilaterally.  An 
MRI of the brain was performed to rule out tumors and was 
normal.  In a December 1990 opinion, a private physician 
opined that the veteran's hearing loss was partly due to 
noise exposure in the past, based on an in-service history of 
noise exposure provided by the veteran.  The physician 
further opined that while he could definitely say that noise 
exposure produced some of the hearing loss, he also had 
natural hearing loss associated with aging.  Here, the 
veteran's history of noise-exposure was not supported by 
objective evidence of record and the RO found that the 
veteran had not submitted new and material evidence that his 
hearing loss was incurred in or aggravated by service.  The 
veteran did not specifically contend that the January 1991 
rating decision constituted CUE.  However, as the veteran did 
not appeal the January 1991 rating decision, it became final.  
38 C.F.R. § 3.160.

The veteran filed an application to reopen his previously 
denied claim for service connection for bilateral hearing 
loss on April 24, 2003, and the claim was reopened by a 
December 2003 rating decision which granted service 
connection effective April 24, 2003, the date of receipt of 
the claim to reopen.  A review of the claims file shows that 
there was no informal or formal claim to reopen dated after 
the January 1991 denial for service connection for bilateral 
hearing loss, or prior to the April 24, 2003, claim to 
reopen.  The December 2003 decision was consistent with the 
evidence then of record and the laws and regulations in 
effect at that time.  Thus, CUE is not found on this basis.  
As the veteran did not appeal the December 2003 rating 
decision, it became final.

In September 2005, the veteran filed an application for an 
earlier effective date based on CUE in prior rating 
decisions.  However, where the award is based on a claim to 
reopen, only revision based on CUE may result in the 
assignment of an earlier effective date for the appellant's 
award.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In this 
case, it has been determined that the December 2003 rating 
decision did not constitute CUE.  Thus, since CUE had not 
been found in the December 2003 rating decision, the 
veteran's claim for an earlier effective date must be denied 
as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The Board notes that were CUE to be found in the 
December 2003, the veteran would not be entitled to an 
earlier effective date of April 24, 2003, the date of receipt 
of his initial claim.  38 C.F.R. § 3.400 (2007).

As the preponderance of the evidence is against the claim for 
an earlier effective date of service connection for bilateral 
hearing loss, based upon CUE, the "benefit-of-the-doubt" 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).

TDIU

The veteran contends that he should be granted an effective 
date earlier than April 24, 2003, for TDIU on the basis that 
he should have been awarded earlier effective dates for his 
service-connected disabilities on the basis of CUE in prior 
decisions.  As an initial matter, the Board has determined 
that there has been no CUE in prior rating decisions that 
awarded effective dates of April 24, 2003, for service 
connection for several disabilities.  The veteran also claims 
that his March 1989 application for benefits was also an 
informal claim for TDIU.  However, a review of the March 1989 
application for benefits does not find an informal or formal 
claim for TDIU, or intent to file a claim for the same.

In general, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400 (2007).  However, the effective 
date for an increased rating for disability compensation will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if a 
claim is received within one year from such date; otherwise, 
the effective date is the date of receipt of the claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (2007).
A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

Any communication or action, indicating intent to apply for 
VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2007).

A total disability rating may be assigned where the schedular 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16 (2007).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) (2007).

The Board has carefully reviewed all of the evidence of 
record, but finds that the assignment of an effective date 
prior to April 24, 2003, is not warranted.  In this case, the 
RO granted the veteran's claim for a TDIU in May 2004, with 
an effective date of April 24, 2003.  The veteran did not 
appeal the rating decision and that decision became final.  
He has not raised a claim of entitlement to revision of this 
decision based upon CUE.  38 C.F.R. § 3.105 (2007).  The 
issue before the Board is whether, prior to April 24, 2003, 
the veteran's service-connected disabilities solely and by 
themselves, rendered him incapable of substantially gainful 
employment.

In this regard, at the time the veteran's claim for TDIU was 
received in December 2003, the veteran's service connected 
disabilities consisted of residuals of frostbite of the left 
and right lower extremities, rated 30 percent disabling each, 
per a December 2003 rating decision; headaches secondary to 
trauma, rated as 10 percent disabling per a June 2003 rating 
decision; residuals of frostbite to the left and right hand, 
rated as 20 percent disabling each, per a December 200 rating 
decision; bilateral hearing loss, rated as 40 percent 
disabling, per a December 2003 rating decision; and tinnitus 
rated as 10 percent disabling, per an April 2003 rating 
decision.  The combined rating was 90 percent effective April 
24, 2003.

However, prior to the April 24, 2003, effective date assigned 
for the TDIU, the veteran had a single rating of 10 percent 
for headaches, a disability rating that does not satisfy the 
schedular criteria for an award of TDIU.  38 C.F.R. § 4.16 
(2007).  For the year prior to the December 2003 claim, based 
on the evidence of record, it is not factually ascertainable 
that the veteran's service-connected disability underwent an 
increase in severity or that he was unable to secure or 
follow a substantially gainful occupation due to his service-
connected disability.  In fact, for the year prior to 
December 2003, the most recent medical records are VA 
treatment records dated from February 2002 to January 2003 
are negative for treatment of headaches.

The veteran contends that he has been unemployed since 
January 1985 on account of his disabilities.  The Board notes 
that the question in TDIU cases is not whether a veteran is 
unemployed, but rather whether the veteran is capable of 
performing the physical and mental acts required by 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
Furthermore, and most importantly, the question is whether 
the service-connected disabilities result in unemployability.

In this case, a review of the evidence does not suggest that 
the veteran was precluded from working prior to April 24, 
2003, due to his service-connected disability.  Specifically, 
the facts and circumstances do not indicate that in the one 
year period prior to April 24, 2003, the service-connected 
disability precluded the veteran from securing or following a 
substantially gainful occupation.  The evidence shows that 
the veteran withdrew himself from the job market prior to 
that date.  Thus, an effective date prior to April 24, 2003, 
the date the veteran's claim was received by the RO, is not 
warranted for the grant of a TDIU rating.


ORDER

An effective date earlier than April 24, 2003, for the award 
of service connection for residuals of frostbite to the right 
hand, based upon CUE, in a July 1989 RO decision, is denied.

An effective date earlier than April 24, 2003, for the award 
of service connection for residuals of frostbite to the left 
hand, based upon CUE, in a July 1989 RO decision, is denied.

An effective date earlier than April 24, 2003, for the award 
of service connection for residuals of frostbite to the left 
lower extremity, based upon CUE, in a July 1989 RO decision, 
is denied.

An effective date earlier than April 24, 2003, for the award 
of service connection for residuals of frostbite to the right 
lower extremity, based upon CUE, in a July 1989 RO decision, 
is denied.

An effective date earlier than April 24, 2003, for the award 
of service connection for tinnitus, based upon CUE, in an 
August 1990 1989 RO decision, is denied.

An effective date earlier than April 24, 2003, for the award 
of service connection for bilateral hearing loss, based upon 
CUE, in a July 1989 RO decision, is denied.

An effective date earlier than April 24, 2003, for TDIU, is 
denied.


REMAND

In May 2006, the RO received a notice of disagreement from 
the veteran as to a May 2006 rating decision, which denied 
entitlement to an effective date earlier than April 24, 2003, 
for service connection for residuals of bilateral knee 
injuries with traumatic arthritis, including based on CUE.  
However, it does not appear from a review of the claims 
folder that the veteran has been issued a statement of the 
case on that issue.

Where a notice of disagreement has been filed with regard to 
an issue, and a statement of the case has not been issued, 
the appropriate Board action is to remand the issue for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case regarding 
the issue of entitlement to an effective 
date earlier than April 24, 2003, for 
service connection for residuals of 
bilateral knee injuries with traumatic 
arthritis, based on a claim of CUE.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


